Title: To James Madison from Joseph B. Parsons, 29 April 1812 (Abstract)
From: Parsons, Joseph B.
To: Madison, James


29 April 1812, Washington. Confident of JM’s humanity, takes the liberty of stating a number of grievances under which he still labors. The first is “a violent outrage” committed on him by a marine on duty on 4 July 1802 near the Washington Navy Yard. Describes how the marine “stabbed a bayonet upwards of nine inches into the trunk of his body.” Was taken for dead but recovered, though for more than twelve months he could not do any work to provide for his family. Was reduced to poverty and distress and was seized by the marshal of the district, who imprisoned him at the request of Dr. Robinson on account of his not being able to pay Robinson’s medical bill. Was kept in jail for more than a month, until Mr. Jefferson read the details of his case in a city newspaper, ordered him released, and assisted him with “a small sum of money.” The marine who stabbed him was tried in a magistrate’s court and convicted, although at the time Parsons had not recovered sufficiently to testify in court against him and the officer who gave him his orders, and Parsons received little or no redress for his sufferings. Believes that, as the marine was acting under the orders of an officer, the government should make redress in the case. Worked for eight years thereafter as a shipwright in the Washington Navy Yard but received no favors or affection on account of his misfortunes. His conduct there was never questioned or faulted until the summer before last, when he was discharged under suspicion of having written “under a blank signature” a certain private letter which was sent to Mr. James Owner, the master carpenter in the Navy Yard. Denied the charge at the time and continues to do so, though he cannot disprove it, but his innocence of the charge has been “proved to the intire satisfaction of maney impartial minds” through the imprint of several newspapers. Points out that he is a U.S. citizen who has been paying taxes for fifteen years and has broken no law to justify the denial of his rights. Asks therefore to be reinstated at the Washington Navy Yard as a journeyman ship carpenter. Has a large family to support and is unable to leave the Navy Yard without injuring himself and his family.
